Appeal from a decree of the Surrogate’s Court, Kings County, insofar as it adjudged that the testator by the third paragraph of his will made an absolute bequest of his entire estate to his wife and that upon her death, which occurred after the testator’s death, such estate passed to her next of kin. Decree, insofar as appealed from, unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. No. opinion. Present — Nolan, P. J., Adel, MacCrate, Schmidt and Beldock, JJ.